

116 HR 7251 IH: Proxy Vote Windfall Prohibition Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7251IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Johnson of Louisiana (for himself and Mrs. Lesko) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo provide for reductions in the Members’ Representational Allowance of Members of the House of Representatives who fail to appear to cast votes or record presence in the House at any time during which proxy voting is permitted in the House.1.Short titleThis Act may be cited as the Proxy Vote Windfall Prohibition Act.2.Reduction in Members’ Representational Allowance of members failing to appear while proxy voting is permittedSection 101 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5341) is amended—(1)by redesignating subsections (c) through (e) as subsections (d) through (f); and(2)by inserting after subsection (b) the following new subsection:(b)Reductions(1)Failure to appear to cast votes or record presence in House at any time during which proxy voting is permitted(A)In generalIf, at any time during which proxy voting is permitted in the House of Representatives, including during a covered period under House Resolution 965, One Hundred Sixteenth Congress, a Member of the House fails to appear in person in the House to cast a vote or record the Member’s presence in response to a quorum call, the Committee on House Administration shall reduce the Members’ Representational Allowance for such Member for the remainder of the fiscal year by the amount which would have been paid from the Allowance for the Member’s travel expenses if the Member had been present in the House to cast the vote or to record the Member’s presence at the quorum call.(B)Exception for failure resulting from carrying out other official and representational dutiesSubparagraph (A) does not apply if, at the time of a vote or quorum call, a Member is in the District of Columbia but fails to appear in person in the House to cast a vote or record the Member’s presence in response to the quorum call because the Member is carrying out other official and representational duties.(2)Corresponding reduction to aggregate MRA fundsThe aggregate amount available under the Members’ Representational Allowances for the House of Representatives for a fiscal year shall be reduced by the amount of any reductions made under paragraph (1) for the fiscal year..